Citation Nr: 1131501	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  08-22 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to October 21, 2008, and in excess of 60 percent since October 21, 2008, for a left knee disability.

2.  Entitlement to a rating in excess of 30 percent for a right ankle disability.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran served on active duty from October 1956 to December 1957.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, that continued ratings of 30 percent for left knee and right ankle disabilities, and denied a TDIU rating.

An April 2009 rating decision increased the rating from 30 percent to 60 percent for the Veteran's left knee disability, effective October 21, 2008.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a TDIU rating is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Prior to October 21, 2008, the Veteran's left knee disability was manifested by extension limited to 10 degrees, flexion limited to 65 degrees, pain, weakness, and crepitation.  There was no clinical evidence of ankylosis, subluxation, dislocation, locking, effusion, or instability, or chronic residuals consisting of severe painful motion or weakness in the right leg.

2  Since October 21, 2008, the Veteran's left knee disability has been assigned a 60 percent rating, the maximum rating available and authorized under all applicable Diagnostic Codes.

3.  In October 2008, the Veteran withdrew his appeal concerning the issue of entitlement to a rating higher than 30 percent for a right ankle disability.


CONCLUSIONS OF LAW

1.  Prior to October 21, 2008, the criteria for a rating in excess of 30 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, Diagnostic Codes 5003, 5010, 5055, 5256-5263 (2010).

2.  Since October 21, 2008, there is no legal basis for the assignment of a schedular disability rating in excess of 60 percent for a left knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, Diagnostic Codes 5003, 5010, 5055, 5256-5263 (2010).

3.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to a rating higher than 30 percent for a right ankle disability have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (2007).

In August 2007, prior to the initial adjudication of the claim, the Veteran was notified of the evidence not of record that was necessary to substantiate the claim.  He was told that he needed to provide the names of any person, agencies, or companies who had additional records to help decide his claim.  He was informed that VA would review his claim and determine what additional information was needed to process his claim, schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.

There is no allegation from the Veteran that he has any evidence in his possession that is needed for a full and fair adjudication of this claim.

The Veteran was notified of what type of information and evidence he needed to substantiate a claim for an increased rating in August 2007.  Therefore, the Veteran had actual knowledge of the rating elements of an increased rating claim.

Therefore, the Board finds that adequate notice was provided to the appellant prior to the transfer and certification of the Veteran's case to the Board and complied with the notice requirements.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).

Next, the statutes and regulations require that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA's duty to assist includes (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service treatment records or other records relevant to active duty and VA or VA-authorized medical records; and, (4) providing medical examinations or obtaining medical opinions if necessary to decide the claim.  38 C.F.R. § 3.159(c) (2010).

VA has a duty to obtain a medical examination if the evidence establishes (1) a current disability or persistent or recurrent symptoms of a disability, (2) an in-service event, injury, or disease, (3) current disability may be associated with the in-service event, and (4) there is insufficient evidence to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service medical records and all identified and authorized post-service medical records relevant to the issue on appeal have been requested or obtained.  VA examinations pertinent to the Veteran's claim were obtained in August 2007 and October 2008.  A review of those reports of examination shows that all subjective and objective findings necessary for evaluation of the Veteran's claim were observed and recorded.  Thus, the examinations appear to be complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that all available records and medical evidence have been obtained in order to make adequate determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify provisions have been fulfilled and no further action is necessary under those provisions.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2010).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2010).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2010), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2010).  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2010).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  The criteria for rating traumatic arthritis in Diagnostic Code 5010 direct that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The ratings cannot be combined with ratings based on limitation of motion of the affected joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2010).

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  The use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).
The Board has rated the Veteran's disability under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such ratings involve consideration of the level of impairment of a Veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010).

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, and rating a knee disability under both of those codes does not amount to pyramiding.  However, a separate rating must be based on additional compensable disability.  38 C.F.R. § 4.14 (2010).  VAOPGCPREC 23- 97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2010); VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

The Board has considered all pertinent sections of the regulations.  Consideration has been given to whether any other applicable diagnostic code under the regulations provides a basis for a higher rating for the service-connected left knee disability.  38 C.F.R. Parts 3 and 4 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

A 0 percent rating is warranted for knee flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  A 0 percent rating is warranted for knee extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

Prior to October 21, 2008

Prior to October 21, 2008, the Veteran's left knee disability has been rated as 30 percent disabling pursuant to Diagnostic Codes 5261-5055.  38 C.F.R. § 4.71a (2010).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  Diagnostic Code 5261 pertains to limitation of extension, while Diagnostic Code 5055 pertains to knee replacement (prosthesis).  Diagnostic Code 5055 provides a 100 percent rating for one year following knee replacement.  That rating is not at issue, as that is the maximum rating and a higher rating is not available.  The regulations provide that after one year following prosthetic replacement of the knee joint, with intermediate degrees of residual weakness, pain, or limitation of motion, rate by analogy to Diagnostic Codes 5256, 5261, or 5262, with a minimum rating of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2010).  A higher rating of 60 percent is not warranted unless evidence demonstrates chronic residuals consisting of severe painful motion or weakness in the affected extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2010).

Other potentially applicable diagnostic codes include Diagnostic Codes 5257 (recurrent subluxation or lateral instability), 5260 (limitation of flexion of the leg), and 5261 (limitation of extension of the leg).  The Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable because the medical evidence does not show that the Veteran has any of those conditions.

VA medical records dated in June 2006 show the Veteran's complaints of severe left knee pain and a diagnosis of status post total left knee replacement.  An X-ray examination of the left knee indicated intra and periarticular calcifications and findings thought to be consistent with crystal deposition disease.  Another June 2006 report shows complaints of left knee pain rated ten out of ten on the pain scale, relieved by medication.  There was no redness or warmth.  Further examination of the left knee was negative for redness, erythema, tenderness to palpation, and warmth and revealed an anterior surgical wound.  Range of motion was decreased and the Veteran used a wheelchair.

The Veteran was afforded a VA joints examination in August 2007 at which time he complained of left knee pain, limitation of motion, and swelling.  He presented with a history of a total knee replacement due to severe osteoarthritis in 1993 and used two canes, crutches, and a walker to assist with ambulation.  The Veteran was unable to stand for more than a few minutes and had a deformed left knee and complained of giving way, instability, pain, stiffness, and weakness.  While he denied any episodes of dislocation or subluxation, he complained of weekly episodes of locking.  The Veteran described daily severe flare-ups during which he could not perform any activities.  His gait was antalgic with poor propulsion.  Range of motion indicated 10 to 65 degrees flexion with pain at 10 degrees ending at 65 degrees.  On repetitive use, there was an additional limitation of motion from 65 to 140 degrees due to pain.  Extension was from 65 to 10 degrees with pain at 65 degrees ending at 10 degrees.  On repetitive use, there was additional limitation of motion from 10 to 0 degrees due to pain.  There was a loss of bone or part of the bone, but no inflammatory arthritis or joint ankylosis.  There was crepitus, deformity, edema, malalignment, tenderness, painful movement, weakness, guarding of movement, and crepitation with clicks or snaps.  While there was no grinding, instability, patellar abnormality, or effusion, the meniscus was surgically absent.  However, there was no evidence of dislocation or locking and McMurray's test was negative.  The Veteran was diagnosed with degenerative joint disease and left total knee replacement.  The left knee disability had moderate effects on bathing and dressing; a severe effect on traveling, toileting, and grooming; and prevented sports and recreation.  It was noted that the Veteran had retired after forty years of employment as a licensed electrician and that he was unable to work due to an inability to walk and stand due to his service-connected left knee disability.

VA medical records dated in June 2008 indicate a scar on the left knee, crepitus, and tenderness at the lateral aspect.

The Veteran submitted a July 2008 statement from a friend who stated that the Veteran's physical and emotional health had worsened due to left knee pain.  The Veteran constantly complained of severe pain and swelling in his legs and was unable to perform odd jobs around the house, walk more than five minutes, or enter and exit the car without assistance.  That month, the Veteran also submitted a statement from his daughter who stated that he constantly complained of left knee pain with limited motion.  He had problems walking and standing, entering and exiting his car, taking a shower, and performing house work.  The Veteran's daughter stated that he took pain medication daily and that his emotional state had worsened due to his left knee disability.

Private medical records include an August 2008 note from a private physician who opined that the Veteran was unable to work due to his left knee disability.  An August 2008 bone scan indicated an abnormal peroprosthetic tracer uptake involving the left knee prosthesis.  In September 2008 another physician indicated that the components of the left knee needed to be replaced due to a bone scan which suggested a loose prosthesis.

The Board finds that a rating in excess of 30 percent is not warranted for a left knee disability at any time prior to October 21, 2008.  There evidence does not support a finding of severe painful motion or severe weakness of the Veteran's left knee based on the evidence of record.  On VA examination in August 2007, the Veteran's left knee had 65 to 10 degrees extension.  Extension to 10 degrees warrants a 10 percent disability rating.  Diagnostic Code 5261 therefore cannot serve as a basis for an increased rating in this case.  Similarly, Diagnostic Code 5260 cannot serve as a basis for an increased rating in this case.  Flexion limited at most to 65 degrees in the left knee, as demonstrated on the August 2007 VA examination, does not warrant a compensable rating under Diagnostic Code 5260.  Additionally, the Board notes that a 30 percent rating is the highest rating available for limitation of flexion of the leg under Diagnostic Code 5260.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  Thus, a higher rating would not be available under Diagnostic Code 5260 for limitation of flexion.

On VA examination in August 2007, the Veteran subjectively complained of giving way, instability, pain, stiffness, locking, and weakness, but denied any episodes of dislocation or subluxation.  On examination, while there was evidence of crepitus, deformity, edema, malalignment, tenderness, painful movement, weakness, guarding of movement, and crepitation with clicks or snaps, there was no evidence of grinding, instability, patellar abnormality, or effusion.  By analogy to the diagnostic codes shown in Diagnostic Code 5055, for evaluation of the knee, ankylosis is not shown, nonunion of the tibia and fibula with loose motion requiring a brace is not shown, and weakness of the left knee is not shown.  While there is symptomatic removal of semilunar cartilage, the rating would be less than the currently assigned 30 percent rating for that disability.  The evidence did not show instability or subluxation.  38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (2010).  Thus, the Board finds that a rating in excess of 30 percent is not warranted under Diagnostic Codes 5256-5263.  In addition, the Board finds that the recited clinical findings do not show that the residuals consisted of severe painful motion or weakness in the affected extremity to warrant a 60 percent rating under Diagnostic Code 5055.  While the Veteran has complained of severe left knee pain, the clinical findings do not show severe painful motion or left leg weakness.

With consideration of a separate rating for the scars on the left knee, the Board notes that a June 2008 VA medical record indicates a left knee scar.  However, the Veteran did not report any symptoms associated with his scar.  Based on the clinical findings, the preponderance of the evidence is against a finding that a separate, compensable rating for the scar on the left knee is warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2001-2008) (A 10 percent rating is warranted for a scar which is superficial and poorly nourished with repeated ulceration , superficial and unstable, or superficial and painful on examination).

An August 2007 VA examination states that the Veteran was unable to work as an electrician due to his service-connected left knee disability.  In August 2008, the Veteran's private physician opined that he was unable to work due to his left knee disability.  However, the Board finds that there the evidence does not support a finding that the Veteran's service-connected left knee disability presents such an unusual or exceptional disability picture as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  The objective medical evidence of record shows that manifestations of the Veteran's service-connected left knee disability do not result in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted because the interference with employment was that anticipated by the rating schedule.  The Veteran was not able to perform the physically demanding occupation that he had due to his knee disability, but the Board finds that the evidence does not show marked interference with, more generally, employment.  The evidence does not show marked interference with employment or frequent hospitalization due to a left knee disability.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board recognizes the Veteran's contention as to the severity of his left knee disability.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  However, as a layperson, the Veteran is not competent to provide an opinion requiring medical knowledge, such as whether the current symptoms satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, the Veteran's own assertions do not constitute competent medical evidence in support of a rating in excess of 30 percent for a left knee disability during the period on appeal.

Accordingly, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's left knee disability during the period on appeal.  The preponderance of the evidence is against the assignment of any higher rating for a left knee disability.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Since October 21, 2008

For the period under consideration, the Veteran's left knee disability has been rated as 60 percent disabling pursuant to Diagnostic Codes 5261-5055.  38 C.F.R. § 4.71a (2010).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  Diagnostic Code 5261 pertains to limitation of extension, while Diagnostic Code 5055 pertains to knee replacement (prosthesis).   To warrant a 60 percent disability rating under Diagnostic Code 5055, the evidence must demonstrate chronic residuals consisting of severe painful motion or weakness in the affected extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  A 100 percent rating is only warranted for 1 year following implantation of prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2010).

On VA joints examination in October 2008, the Veteran complained of increased left knee pain rated a six or seven out of ten on the pain scale.  He complained of swelling and pressure on the anterior lateral and medial left knee.  There was decreased endurance to standing and walking and the Veteran used Canadian crutches or a walker and a motorized wheelchair for ambulation.  He also wore a left knee brace and complained of crepitation, giving way, instability, a sensation of subluxation, and locking of the left knee.  However, there was no evidence of inflammatory arthritis.  He required assistance with transfers into and out of the shower and with putting on socks.  It was noted that he has been unable to work since undergoing a total replacement of the left knee fifteen years ago.  The Veteran complained of left knee pain with a decreased range of motion.  On active and passive range of motion testing, there was 12 degrees extension and 78 degrees flexion with pain at 78 degrees.  During repetitive motion there was 12 degrees extension and 78 degrees flexion.  There was objective evidence of mild swelling and tenderness to palpation of the anterior, medial, and lateral knee joint.  Lachman's and anterior-posterior tests were negative.  There was evidence of valgus and varus instability, but there was no evidence of ankylosis or constitutional signs of inflammatory arthritis.  Range of motion testing with the prosthesis indicated 12 degrees extension and 78 degrees flexion.  The Veteran was diagnosed with left total knee replacement and loosening of the left knee prosthesis by physical examination and bone scan.

The Veteran's 60 percent disability rating for his left knee disability exceeds the maximum possible rating under Diagnostic Codes 5003, 5010, and 5256-5263.  Therefore, the Board need not evaluate the Veteran's left knee disability under those schedular criteria because they cannot result in an increased rating.

Additionally, the Board notes that the amputation rule set forth at 38 C.F.R. § 4.68 provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2010).  For example, the combined rating shall not exceed the 60 percent disability rating set forth under Diagnostic Code 5162, 5163, and 5164 for an amputation of the thigh at the middle or lower thirds; for amputation of the leg with defective stump, thigh amputation recommended; and, amputation not improvable by prosthesis controlled by natural knee action.  38 C.F.R. § 4.71a, Diagnostic Codes 5162-5164 (2010).  In order to have the 80 percent disability rating available under Diagnostic Code 5161, the Veteran's disability would have to be comparable to amputation of the thigh at the upper third, one-third of the distance from perineum to knee joint measured from the perineum.  38 C.F.R. § 4.71a, Diagnostic Code 5161 (2010).  The Board finds that the Veteran's total knee replacement is not comparable to amputation of the upper third of the thigh.  Based on the affected body parts, it is, at most, comparable to amputation of the lower third of the thigh, which only warrants a 60 percent rating.  Thus, as the provisions of 38 C.F.R. § 4.68 limit the combined rating for the Veteran's residuals of a left total knee replacement to 60 percent, the currently assigned 60 percent disability is the maximum rating that can be assigned.  Therefore, as a matter of law, the Veteran cannot be granted a disability evaluation in excess of 60 percent for the disability at issue because a higher schedular rating is prohibited.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

An October 2008 VA examination report states that the Veteran has been unable to work since undergoing a total replacement of the left knee fifteen years ago.  However, the Board finds that the evidence does not support a finding that the Veteran's service-connected left knee disability presents such an unusual or exceptional disability picture at any time so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  The objective medical evidence of record shows that manifestations of the Veteran's service-connected left knee disability do not result in a marked functional impairment in any way or to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  The Veteran may have been unable to continue in his previous, physically demanding, profession.  However, the evidence does not show marked interference with employment, more generally.  The evidence does not show marked interference with employment or frequent hospitalization due to a left knee disability.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board recognizes the Veteran's contention as to the severity of his left knee disability.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  However, as a layperson, the Veteran is not competent to provide an opinion requiring medical knowledge, such as whether the current symptoms satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, the Veteran's own assertions do not constitute competent medical evidence in support of a rating in excess of 60 percent for a left knee disability during the period on appeal.

Accordingly, the Board finds that a rating in excess of 60 percent is not warranted for the Veteran's left knee disability during the period on appeal.  The preponderance of the evidence is against the assignment of any higher rating for a left knee disability.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Withdrawal

A Substantive Appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2010).

In July 2008, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeal as to the issue of entitlement to a rating in excess of 30 percent for a right ankle disability, as identified in the July 2008 statement of the case.

In an October 2008 written communication, the Veteran withdrew the issue of entitlement to a rating in excess of 30 percent for a right ankle disability.  The Board finds that the Veteran's statement indicating his intention to withdraw the appeal as to that issue satisfies the requirements for the withdrawal of a substantive appeal.  38 C.F.R. §§ 20.202, 20.204(b) (2010).

As the appellant has withdrawn his appeal as to the issue of entitlement to a rating in excess of 30 percent for a right ankle disability, there remain no allegations of errors of fact or law for appellate consideration concerning this issue.  The Board therefore has no jurisdiction to review the issue.

Accordingly, the issue of entitlement to a rating in excess of 30 percent for a right ankle disability is dismissed.


ORDER

Entitlement to a rating in excess of 30 percent for a left knee disability prior to October 21, 2008, is denied.

Entitlement to a rating in excess of 60 percent for a left knee disability since October 21, 2008, is denied.

The appeal concerning the issue of entitlement to a rating in excess of 30 percent for a right ankle disability is dismissed.


REMAND

Additional development is needed prior to the disposition of the Veteran's claim for a TDIU rating.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

In March 2007, the Veteran filed a claim of entitlement to a TDIU rating.  Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2010).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2010).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

The Veteran has been granted a 60 percent disability rating for a left knee disability and a 30 percent disability rating for a right ankle disability.  The combined disability rating is 80 percent.  38 C.F.R. § 4.25, Table I, Combined Ratings Table (2010).  Therefore, the Veteran meets the minimum schedular percentage criteria for a TDIU.  38 C.F.R. § 4.16(a) (2010).  The issue then is whether the Veteran's service-connected disabilities prohibit him from sustaining gainful employment, such that a TDIU rating may be assigned.

The Board finds that an opinion is needed as to whether the Veteran, solely as a result of his service-connected disabilities, is no longer able to be employed or whether he is more generally unemployable.  In August 2007, a VA examiner opined that based solely on his left knee and right ankle disabilities, the Veteran can never work as an electric technician.  However, he can work in a very light administrative job or teach.  However, in August 2008, a private physician opined that the Veteran was totally disabled, but did not distinguish which disabilities caused that total disability.  In October 2008, a VA examiner opined that the Veteran had been unable to work since undergoing a total replacement of the left knee fifteen years ago.

It does not appear that an examiner has yet been asked to render an opinion as to the overall effect of the Veteran's service-connected disabilities alone on his ability to obtain and retain employment.  Therefore, the prudent and thorough course of action is to afford the Veteran an examination to ascertain the impact of his service-connected disabilities on his unemployability.  The examiner on remand should specifically reconcile the opinion with the August 2007 and October 2008 VA opinions, August 2008 private opinion, and any other opinions of record.

It also appears that additional records should be obtained.  A review of the claims file shows that the most recent VA medical records are dated in November 2008.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since November 2008.

2.  Schedule a VA examination to ascertain the impact of the Veteran's service-connected disabilities on his unemployability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner should specifically attempt to reconcile and discuss the opinion with all other opinions of record, including the August 2007 and October 2008 VA opinions and the August 2008 private opinion.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on the Veteran's employability.  The examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities (left knee and right ankle disabilities), without consideration of nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  The rationale for the opinion should be provided.

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


